ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_05_EN.txt. 533 NUCLEAR TESTS (ORDER 20 XII 74)

on which the Order is based: because Fiji, which is not a party to the 1928
Act and to the optional clause system, has failed to invoke in its applica-
tion any title of jurisdiction in relation to France.

In my view, in order to be entitled to intervene under Article 62 of the
Statute for the purpose of asserting a right as against the respondent a
State must be in a position in which it could itself bring the respondent
before the Court.

When Article 62 of the Statute was drafted, its authors were proceeding
on the assumption that the intervening State would have its own title of
jurisdiction in relation to the respondent, since the draft Statute then
provided for general compulsory jurisdiction. When that system was
replaced by the optional clause, Article 62 remained untouched, but it
must be interpreted and applied as still subject to that condition. Other-
wise, unreasonable consequences would result, in conflict with basic
principles such as those of the equality of parties before the Court and
the strict reciprocity of rights and obligations among the States which
accept its jurisdiction. A State which cannot be brought before the Court
as a respondent by another State can neither become an applicant vis-à-vis
that State nor an intervener against that same State, entitled to make
independent submissions in support of an interest of its own. In my view
the provision in Article 69, paragraph 2, of the Rules of Court requiring
“a statement of law and of fact justifying intervention” must in circum-
stances like those in the present case be interpreted as including the
requirement of establishing an independent jurisdictional link between
intervener and respondent.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

I have voted in favour of the Order made in respect of the Application
by Fiji to intervene in these proceedings not because of the Order made
by the Court in the cases Australia v. France and New Zealand v. France
but solely for the reasons expressed by Judge Jiménez de Aréchaga and
Judge Onyeama in their declarations concerning the Fiji Order, with
which I entirely agree.

(Initialled) M.L.
(Initialled) S.A.
